Case 2:20-cv-01259-WSS-PLD Document 48 Filed 01/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JERMAINE I. GOODMAN,
Plaintiff, Civil Action No, 2:20-cv-01259

v. Hon. William S. Stickman IV
MATHEW MICELI, et al,

Defendants.

 

 

ORDER OF COURT

In August of 2020, Plaintiff Jermaine I. Goodman, a prisoner in the custody of the
Pennsylvania Department of Corrections, brought this pro se civil rights action against various
Pennsylvania Department of Correctional officials and medical personnel. (ECF No. 1). He also
filed a Motion for Preliminary Injunction. (ECF No. 3). Magistrate Judge Patricia L. Dodge
issued a December 7, 2020 Report and Recommendation that Plaintiff's Motion for Preliminary
Injunction be denied. . (ECF No. 31). Plaintiff filed Objections to the Report and
Recommendation. (ECF No. 38).

After its independent de novo review of the record and consideration of the pleadings of
the parties, the Court hereby ADOPTS Magistrate Judge Dodge’s Report and Recommendation
as its Opinion. The Court overrules Plaintiff's objections.

A “preliminary injunction is an extraordinary and drastic remedy, one that should not be
granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.
Armstrong, 520 U.S. 968, 972 (1997) (internal quotations omitted). The decision to issue a
preliminary injunction is governed the four-factor test set forth by Magistrate Judge Dodge on

the third page of her Report and Recommendation. (ECF No. 31, p. 4). As noted by Magistrate
Case 2:20-cv-01259-WSS-PLD Document 48 Filed 01/19/21 Page 2 of 2

Judge Dodge, if a movant meets the first two “gateway factors,” a court then determines whether
all four factors, taken together, balance in favor of granting the relief sought. Fulton v. City of
Philadelphia, 922 F.3d 140, 152 (3d Cir. 2019). In his Declaration (ECF No. 4) and supporting
Brief (ECF No. 5), Plaintiff failed to address any of these factors. In his Objections, Plaintiff has
attempted to address these factors. Nevertheless, the Court finds that he has still failed to meet
his burden with respect to the first two factors. Having reviewed Plaintiffs arguments, the Court
independently reaches the same conclusion as Magistrate Judge Dodge — that denial of a
preliminary injunction is appropriate. The extraordinary remedy of a preliminary injunction is
not warranted.

The Court will not grant Plaintiffs medical requests (for a physical and mental health
evaluation to assess his need for follow-up medical care and Z code status, and for contact lens
or Lasik type eye surgery). It will not grant his request to expunge his misconduct requests.
Furthermore, the Court will not interfere with the decision-making process of the Pennsylvania
Department of Corrections and order expedited parole review (or issue a favorable
recommendation for parole). Lastly, the Court will not grant Plaintiff's release from the
Restricted Housing Unit particularly where he has conceded that he is now housed in the general
population. (ECF No. 38, p. 14).

AND NOW, this 19" day of January 2021, Plaintiffs Motion for a Preliminary
Injunction (ECF No. 2) is hereby DENIED.

BY THE.COURT:

 

 

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE
